                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                         CASE NO. 5:15-CR-039-RLV-DCK-1

 UNITED STATES OF AMERICA,                           )
                     Plaintiff,                      )
                                                     )
 vs.                                                 )
                                                     )
                                                     )
 MARY S. SHERRILL,                                   )
                                Defendant,           )
 and                                                 )
                                                     )
 NORTH CAROLINA DEPARTMENT OF                        )
 STATE TREASURER, RETIREMENT                         )
 SYSTEMS DIVISION,                                   )
                     Garnishee.                      )

                       ORDER OF CONTINUING GARNISHMENT

       THIS MATTER IS BEFORE THE COURT on the Answer of North Carolina

Department of the State Treasurer, Retirement Systems Division (Document No. 32), as the

Garnishee. On February 9, 2016, the Honorable Richard L. Voorhees sentenced the Defendant to

three years’ probation for conviction of Theft by State Employee at Program Receiving Federal

Funds in violation of 18 U.S.C. § 666(a)(1)(A). Judgment in the criminal case was filed on

February 12, 2016 (Document No. 21). As part of that Judgment, the Defendant was ordered to

pay an assessment of $100 and restitution of $179,572.33 to the victim of the crime. Id.

       On June 10, 2021, the Court entered a Writ of Continuing Garnishment (“Writ”)

(Document No. 29) to the Garnishee, North Carolina Department of State Treasurer, Retirement

Systems Division. The United States is entitled to a wage garnishment of up to twenty-five percent

of net income and has satisfied the prerequisites set forth in 15 U.S.C. § 1673. The Garnishee was

served with the Writ on June 21, 2021. The Defendant was served with the Writ and Instructions




       Case 5:15-cr-00039-RLV-DCK Document 34 Filed 07/23/21 Page 1 of 2
notifying her of her right to request a hearing on June 29, 2021. The Garnishee filed an Answer

on June 24, 2021 (Document No. 32) stating that at the time of the service of the Writ, the

Garnishee had in its custody, control or possession property or funds owned by the Defendant,

including non-exempt, disposable earnings.

        IT IS, THEREFORE, ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $169,536.91, computed through June 9, 2021. The Garnishee will

pay the United States up to twenty-five percent of the Defendant’s net earnings which remain after

all deductions required by law have been withheld, and the Garnishee will continue said payments

until the debt to the Plaintiff is paid in full, or until the Garnishee no longer has custody, possession

or control of any property belonging to the Defendant, or until further Order of this Court.

        Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

        In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW5:15-CR-39.

        IT IS FURTHER ORDERED that the Plaintiff will submit this debt to the Treasury for

inclusion in the Treasury Offset Program. Under this program, any federal payment the Defendant

would normally receive may be offset and applied to this debt.

        SO ORDERED.

                                             Signed: July 22, 2021




       Case 5:15-cr-00039-RLV-DCK Document 34 Filed 07/23/21 Page 2 of 2
